Dawson, J.
(dissenting) : Let us clearly understand what this case is about, for the result is decidedly startling. The unfortunate sinner who presents this appeal was convicted of a felony for having in his possession a bottle of whisky for personal use, and he must now do penal servitude in the state penitentiary therefor.
The pertinent provisions of the statute which he violated read:
“Section 1. It shall be unlawful for any person to keep or have in his possession, for personal use or otherwise, any intoxicating liquors, . . . *895Any person violating the provisions of this section shall be deemed guilty of a misdemeanor and on conviction thereof shall- be fined not less than $100, nor more than $500, and imprisoned in the county jail not less than thirty days nor more than six months.”
“Sec. 8. This act shall be considered as supplemental to laws now in force relating to intoxicating liquors.” (Laws 1917, ch. 215.)
Now, although this statute fixes a fine and jail sentence for the offense of keeping intoxicating liquor in one’s possession for personal use, such an artificial and undue significance is attached to the language of section 8, quoted above, that in this case we have, made the deduction that a felony has been committed — a result which the legislature surely never intended. I think section 8 is largely a precautionary clause, admonishing law officers and courts not to permit this act of 1917 to supersede or otherwise impair existing legislation, but to construe it in harmony therewith. The act of 1917 merely adds a new offense — the possession of intoxicants, and the act prescribes its own penalties. If, however, by strained construction, the penalties of the persistent-violator act should be extended to this act or substituted for those imposed by this act, those penalties should not be imposed the first time this new offense is committed, but should await a second or later offense of the same sort. I do not say that interpretation would be correct, but I might be willing to countenance it. To the present decision I feel compelled to dissent.
Porter, J., concurs in the dissent.